Appeals from an order of Supreme Court, Erie County (Joslin, J.), entered December 21, 2001, which denied the motions of defendants-appellants seeking summary judgment dismissing the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the motions are granted and the complaint against defendants-appellants is dismissed.
Memorandum: Plaintiffs commenced this negligence and strict products liability action seeking damages for injuries sustained by Raymond Jackson (plaintiff) when a fire broke out in the ammonium persulfate warehouse next to the boiler room at the chemical plant where he was working. Upon our review of the record, we conclude that Supreme Court erred in denying the motions of defendants-appellants seeking summary judgment dismissing the complaint against them. Defendants-appellants met their initial burden of establishing their entitlement to judgment as a matter of law by establishing that they owed no duty to plaintiff with respect to the work they had contracted to perform for plaintiff’s employer at its chemical plant (see generally Espinal v Melville Snow Contrs., 98 NY2d 136,138-141; Palka v Servicemaster Mgt. Servs. Corp., 83 NY2d 579, 584-587), and plaintiffs failed to raise an issue of fact (see generally Zuckerman v City of New York, 49 NY2d 557, 562). Present — Pigott, Jr., P.J., Hayes, Kehoe, Burns and Lawton, JJ.